Citation Nr: 0107371	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-10 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed hearing 
loss.

2.  Entitlement to service connection for claimed tinnitus.

3.  Entitlement to service connection for a claimed lumbar 
spine disorder.




REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1940 to August 
1945 and from June to November 1950.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in June 1998.  The veteran then failed to appear 
for another hearing at the RO scheduled in January 2001.  



FINDING OF FACT

The veteran is shown to have a current bilateral 
sensorineural hearing disability as the likely result of his 
exposure to acoustic trauma in service.  



CONCLUSION OF LAW

The veteran's bilateral hearing disability is due to disease 
or injury which was incurred in service.  38 U.S.C.A. §§ 
1110, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.303, 3.385 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not had an opportunity to consider this new 
legislation with regard to the veteran's service connection 
claim.  However, in light the favorable action taken 
hereinbelow, the Board finds that no further assistance in 
developing the facts pertinent to his claim of service 
connection of a bilateral hearing loss is required.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for sensorineural hearing loss where it is 
manifest to a degree of 10 percent or more within the first 
postservice year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Continuity of symptomatology is 
required where a condition noted during service is not shown 
to be chronic.  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

After a careful review of the record, the Board concludes 
that service connection for the claimed bilateral hearing 
loss is warranted.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter the Court) has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to disease or injury in service.  Id. at 
160.  

The veteran has submitted an August 1997 statement of a 
licensed hearing aid dispenser who indicated that the 
veteran's hearing loss probably started years ago, 20 to 30 
years or more and that he had a permanent hearing loss that 
might have been caused by loud noises.  

On VA examination in September 1997, the veteran reported 
that during service he drove tanks and was exposed to 
constant loud noises.  He reported in particular that, on one 
occasion during service, a howitzer gun had misfired and 
caused a loud explosion.  He indicated that he had ringing 
and difficulty hearing for one week after that incident.  

The VA examiner indicated that audiometric testing revealed 
moderate to severe sensorineural hearing loss with mild loss 
in speech recognition in the right ear and mild to severe 
sensorineural hearing loss with normal speech recognition in 
the left ear.  

The more recent medical evidence now shows that the veteran 
has current bilateral hearing disability under the provisions 
of 38 C.F.R. § 3.385.  In light of the veteran's credible 
statements regarding his noise exposure during service, the 
private medical statement attributing the longstanding 
hearing loss to the exposure to acoustic trauma and the most 
recent VA examination report showing current bilateral 
sensorineural hearing loss, the Board finds that the veteran 
likely has current hearing disability due to disease or 
injury that was incurred in service.  Accordingly, service 
connection for the veteran's bilateral hearing loss is 
warranted.  




ORDER

Service connection for a bilateral hearing loss is granted.  



REMAND

The veteran is seeking service connection for a low back 
disability and tinnitus.  As noted above because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, compliance with the notice and duty 
to assist provisions contained in the new law is now 
required.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

On VA examination in September 1997, the veteran reported 
that he sustained a back injury in service as the result of 
being ejected from a vehicle in an accident.  The examiner 
indicated that x-ray studies of the lumbar spine showed 
moderate disk space narrowing at L1-2, L2-3 and L5-S1.  It 
was noted that he had previous laminectomy at L3-L5.  The 
diagnosis was that of spinal stenosis secondary to disk space 
narrowing and degenerative changes of the lumbar spine. 

Private hospital records received in July 1998, show that the 
veteran was treated for an on-the-job back injury, which was 
reported to have occurred in August 1991.  He reported that 
he injured his back when he lifted heavy jugs of water.  
Those records indicate that the veteran underwent 
decompression of L2 to S1 lumbar laminectomy with bilateral 
L3-L4, L4 to L5, L5 to S1 foraminotomies in August 1993.

The Board finds that additional VA examinations should be 
scheduled in order to determine the likely etiology of the 
claimed tinnitus and low back disability.

In light of the need for additional examinations, the RO 
should obtain and associate with the claims folder any other 
pertinent outstanding medical records.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
hearing loss, tinnitus and a back 
disability, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed back disability.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed back 
disability.  Based on a review of the 
case, the examiner should provide an 
opinion, with adequate rationale, as to 
the likelihood that the veteran has a 
current back disability that is due to 
disease or injury that was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  The RO should schedule the veteran 
for an examination in order to determine 
the nature and likely etiology of the 
claimed tinnitus.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed tinnitus.  Based on his/her 
review of the case, the examiner should 
provide a medical opinion as to the 
likelihood that the veteran has current 
disability manifested by tinnitus due to 
disease or injury that was incurred in or 
aggravated by service or due to the now 
service-connected bilateral hearing loss.  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



